                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

BETTY JO GOODMAN,                                      )
                                                       )
     Plaintiff,                                        )
                                                       )
v.                                                     )        NO. 1:19-cv-00049
                                                       )
MR. COOPER,                                            )        JUDGE CAMPBELL
                                                       )        MAGISTRATE JUDGE HOLMES
     Defendant.                                        )

                                                 ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

16), which was filed on October 24, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendant’s motion to dismiss (Doc. No. 9) and Plaintiff’s

motion for summary judgment (Doc. No. 14) be denied. Defendant filed an objection (Doc. No.

18) to the Report and Recommendation. 1 For the reasons discussed below, the Magistrate Judge’s

Report and Recommendation will be adopted and approved.

                                  I.      STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting


1
 Defendant filed a timely objection to the Report and Recommendation on November 7, 2019. (See Doc.
No. 17). On November 11, 2019, Defendant filed a revised objection, (see Doc. No. 18), which appears to
have corrected a typographical error contained in the first sentence of the original objection. The Court will
consider Defendant’s revised objection (Doc. No. 18) as timely filed.
the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                        II.     ANALYSIS

        Defendant objects to the Magistrate Judge’s recommendation that its motion to dismiss be

denied. (Doc. No. 18 at 1). In considering Defendant’s motion, the Magistrate Judge concluded

that:

               [w]hile there may be sound legal arguments for why Plaintiff fails
               to state a claim for relief under the FDCPA provisions set out in her
               complaint, these arguments simply have not been presented to the
               Court in the motion to dismiss. Indeed, other than briefly referring
               to the fact that Plaintiff alleges violations of 15 U.S.C. §§ 1692e and
               1692f, Defendant’s Memorandum fails to refer to any case law
               regarding the FDCPA or make any actual legal arguments as to why
               Plaintiff fails to state a claim for relief under the FDCPA.

(Doc. No. 16 at 7-8). Defendant’s objection does not challenge the reasoning of the Report and

Recommendation or identify any factual or legal errors on the part of the Magistrate Judge in

determining that its motion to dismiss should be denied. Instead, Defendant raises new arguments

as to why Plaintiff’s complaint should be dismissed for failure to state a claim. (See Doc. 18 at 2-

7). However, Defendant’s arguments raised for the first time in its objection to the Report and

Recommendation are not properly before the Court and will not be addressed. See Murr v. United

States, 200 F.3d 895, 902 n. 1 (6th Cir. 2000) (“[W]hile the Magistrate Judge Act, 28 U.S.C. § 631

et seq., permits de novo review by the district court if timely objections are filed, absent compelling

reasons, it does not allow parties to raise at the district court stage new arguments or issues that

were not presented to the magistrate.”). Thus, for all of the foregoing reasons, Defendant’s

objection fails to state viable grounds to challenge the Magistrate Judge’s conclusions or otherwise

provide a basis to reject or modify the Report and Recommendation.




                                                  2
                                    III. CONCLUSION

       Having reviewed the Report and Recommendation and considered Defendant’s objection,

the Court concludes that the Report and Recommendation (Doc. No. 16) should be adopted and

approved. Accordingly, Defendant’s motion to dismiss (Doc. No. 9) and Plaintiff’s motion for

summary judgment (Doc. No. 14) are DENIED.

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                             3
